  
 
 
 
 
SUPPLY TECHNOLOGIES
 
 
 
 
 
379
 
 
359 NLRB No. 38
 
 
Supply Technologies, LLC
 
and
 
Teamsters Local 120
. 
Case 18

CA

0
19587
 
December 14, 2012
 
DECISION AND ORDER
 
B
Y 
M
EMBERS 
H
AYES
,
 
G
RIFFIN
,
 
AND 
B
LOCK
 
On May 31, 2011, Administrative Law Judge George 
Alemán issued the attached decision.  The Respondent 
filed except
ions and a supporting brief.  The General 
Counsel filed a statement in support of the administrative 
law judge

s decision.
1
  
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considere
d the decision and the record 
in light of the exceptions and brief
2
 
and has decided to
 
                                        
                  
 
1
 
On July 11, 2012, the Respondent filed a Motion to Reopen the 
Record. The Acting General Counsel filed an opposition to the motion 
and the Respondent filed a reply.  We deny the mot
ion.  The Respon
d-
ent has failed to establish that extraordinary circumstances warrant 

Regulations.   Specifically, it has failed to show that the evidence it 
seeks to introduce, if credit
ed, would require a different result.  At issue 

decision issued and nearly 10 months after the close of the hearing in 
this case, three of the discriminatees in this case sought mediatio
n of 
certain administrative claims
 
under a dispute resolution program that 
preceded the program at issue here.  The Respondent asserts that this 
evidence supports its contention that the judge erred in finding that 
reasonable employees would construe its m
andatory arbitration policy 
to interfere with their rights to access to the Board, because these ind
i-
viduals participated in administrative claims despite the existence of a 
policy that resembles the one at issue in this case.  We disagree.  Ev
i-
dence of th


current policy reasonably tends to interfere with employee access to the 
Board. 
 
2
 
The Respondent has requested oral argument. 
The request is denied 

decision adequately present the issues and the positions of the parties.
 
affirm 
the judge

s rulings,
3
 
findings,
4
 
and concl
u
sions,
5
 
and to adopt his recommended Order as mod
i
fied.
6
 
The judge found, and we agree, that the Respondent 
violated Se
ction 8(a)(1) of the Act by instituting and 
maintaining a mandatory grievance
-
arbitration program, 
called Total Solutions Management (TSM), that prohibits 
or restricts employees

 
Section 7 right to file unfair labor 
practice charges or otherwise access the
 
Board

s proces
s-
es.  We also agree with the judge that the Respondent 
violated Section 8(a)(1) by threatening employees with 
discharge if they did not sign and accept the unlawful 
policy,
7
 
and, thereafter, by discharging 20 employees 
because they refused t
o sign the policy. 
 
The Board

s test for determining if an employer

s rules 
unlawfully interfere with employees

 
Section 7 rights is 
set out in 
Lutheran Heritage Village
-
Livonia
, 343 NLRB 
646, 647 (2004).  When, as here, a rule does not explici
t-
ly restrict
 
Section 7 rights, finding a violation depends on 
a showing of one of the following: (1) employees would 
reasonably construe the language to prohibit Section 7 
activity; (2) the rule was promulgated in response to Se
c-
tion 7 activity; or (3) the rule has be
en applied to restrict 
Section 7 activity.
8
  
Id.  We agree with the judge that 
TSM violates Section 8(a)(1) under prong (1) because 
employees would reasonably construe its language to 
prohibit filing Board charges or otherwise accessing the 
                                        
                  
 
3
 

admit the Respon

 
4
 


s-

r-
ance o
f all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.  In addition, some of
 




contentions are without mer
it.
 
5
 

s-
charges also violated Sec. 8(a)(4), as alleged, as doing so will not mat
e-
rially affect the remedy.  In light of this finding, we conclude that the 

l and evid
entiary rulings related 
to the 
8(a)(4) allegation are moot.  
 
6
 
We shall modify the recommended Order to conform to the 

n-
form to the Order as modified.
 
7
 
No exceptions were filed t

the testimony of 4 employees and the documentary evidence, that all 20 
discriminatees were threatened with discharge if they did not sign the 
TSM.  
 
8
 

s
hown to have been promulgated in response to union activity, and 
there is no claim that TSM has been applied to restrict Sec
.
 
7 rights.  
Therefore, the only element of the 
Lutheran Heritage
 
test at issue is 
whether employees would reasonably construe TSM t
o restrict Sec. 7 
rights.   
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
380
 
Board

s process
es, activities protected by Section 7.  See 
Bill

s Electric, Inc.
, 350 NLRB 292, 296 (2007); 
U
-
Haul 
Co. of California,
 
347 NLRB 375, 377 (2006), enfd. 255 
Fed. Appx. 527 (D.C. Cir. 2007).  We are not persuaded 
by the Respondent

s assertions that employees 
would 
reasonably interpret TSM to protect their right of access 
to the Board.
9
  
That right, of course, is integral to the 
Act.  As the Supreme Court has explained, Congress 
aimed to ensure that employees were 

completely free 
from coercion

 
with respect to
 
Board access.  
NLRB v. 
Scrivener
, 405 U.S. 117, 123 (1972).
 
The Respondent provided employees with three doc
u-
ments setting forth the TSM program: the Agreement to 
Use Supply Technologies

 
Alternative Dispute Resol
u-
tion Program (
the 
Agreement), the 

Offici
al Rules,

 
and 
an explanatory document entitled 

Questions and A
n-
swers.

  
We find, in accord with the judge, that the a
m-
biguity of the Agreement, standing alone, is such that 
reasonable employees would construe it as interfering 
with their right to file un
fair labor practice charges or 
access other Board processes.  The other two documents 
not only fail to clarify the Agreement, but exacerbate its 
ambiguity. 
 
The Agreement is a 
two
-
and
-
a
-
half
-
page document 
densely packed with legalese.  By its own terms, it
 
is 
plainly designed to be broad in scope.  The opening pa
r-
agraph requires employees to agree as follows:
 
 
I agree to use 
Supply Technologies

 
Alternative 
Dispute Resolution Program
 
(

TSM

) to bring 
any 
claim of any kind
 
against Supply Technologies or 
any 
of its past, present, or future predecessors, su
c-
cessors,  assigns, affiliates, parents, subsidiaries, d
i-
visions, directors, officers, shareholders, represent
a-
tives, employees, insurers, members and attorneys 
(collectively called 

Supply Technologies

),   
r
e-
gardless of whether the claim arose before, during, 
or after my employment with Supply Technologies.  
I also agree that my heirs, my spouse, my agents and 
                                        
                  
 
9
 
In its exceptions, the Respondent raises an additional contention:  
that the judge erred by failing to address the Federal Arbitration Act 
(
the 
FAA) in his decision.  We disagree.  The Respondent does not 
contend that a waive
r of the right to file charges with the Board or 
access its processes would be permissible under the FAA; to the contr
a-
ry, the Respondent admits in its brief that an arbitration agreement 
cannot lawfully interfere with rights protected by the Act.  Rather,
 
the 

position that the TSM would not be read to contain such a waiver.  The 

r-
tain language in the TSM violates substanti
ve rights protected by the 
Act.  It does not involve the invocation or enforcement of an arbitration 
agreement itself.   Under these circumstances, the judge appropriately 

reference to th
e FAA.  
 
my representatives must also use TSM . . . 
[
emphasis 
in original
]
.
 
 
The next paragraph further spec
ifies that 
 
 
[t]he claims I 
must
 
bring in TSM include, but are not 
limited to, all the following:
 
 
claims relating to my application for employment, my 
employment, or the termination of my employment;
 
 
claims under any federal state, or local statute (incl
u
d-
ing, but not limited to, the Age Discrimination in E
m-
ployment Act, Title VII of
 
the Civil Rights Act, Se
c-
tions 1981 through 1988 of Title 42 of the United 
States Code, ERISA (the Employee Retirement
 
Income 
Security Act), Worker Adjustment Relocation and
 
N
o-
tification Act, the Americans with Disabilities Act, the 
Fair Labor Standard[s] Act, the Family and Medical 
Leave Act, the
 
Sarbanes
-
Oxley Act, the Equal Pay Act 
and the Uniformed
 
Services Employment and 
Reemployment Rights Act . . .
 
[
emphasis in original
]
.  
 
 
The Agreement then states the three types of claims exclu
d-
ed from TSM

criminal matters, claims for workers

 
co
m-
pensation, and claims for unemployment compensation 
benefits

and emphasizes that these are 

the 
only
 
claims 
[employees] can bring against S
upply Technologies outside 
of the TSM program  . . .

 
(emphasis in original).    
 
Given the Agreement

s broad scope, its three limited 
exceptions, and its specific requirement that federal 
stat
u
tory claims must be brought under TSM, reasonable 
employees re
ading the Agreement would understand it to 
restrict their right to file unfair labor practice charges or 
otherwise access the Board

s processes.  Although the 
National Labor Relations Act is not one of the specifica
l-
ly named statutory claims subject to the
 
TSM, the 
Agreement expressly states that the list of statutes that 
are subject to the TSM is nonexhaustive.  Moreover, 
each of the statutes that is named is, like the NLRA, co
n-
cerned with workplace rights.  In contrast, the short d
e-
scription of excluded c
laims states that they are the only 
claims excluded.  We conclude that reasonable emplo
y-
ees would understand the Agreement to mean that TSM 
applies to claims under the Act, and to inhibit their right 
to file Board charges or otherwise access Board proces
s-
e
s, just as it explicitly limits employee rights to seek r
e-
dress in similar forums.    
 
The Respondent and our dissenting colleague rely 
heavily on other language in the Agreement to assert that 
TSM actually protects employees

 
rights to file Board 
charges.
  
We disagree.  This language

which begins at 
the bottom of page 2 and continues on page 3

states 
that 

[b]oth Supply Technologies and [the employee] can 
 SUPPLY TECHNOLOGIES
,
 
LLC
 
381
 
still file a charge or complaint with a government age
n-
cy

 
and 

are free to cooperate with a governmen
t agency 
that might be investigating a charge or complaint.

  
In 
contrast to the language on page 1 naming the statutes 
preempted by TSM, no statute or government agency is 
named here.  Nor does this language explain that filing 
an administrative charge is
 
intended to be an exception to 
the broad and nonexhaustive list of claims that, accor
d-
ing to page 1 of the Agreement, 

must

 
be brought in 
TSM.
10
  
 
In accord with the judge, we find that the language 
leaves the scope of TSM ambiguous, at best.  First, it 
d
oes not adequately countermand the plain meaning of 
the Agreement

s opening paragraphs:  that all claims 
under a federal statute relating to the employee

s e
m-
ployment

which would, of course, encompass claims 
under the Act

must be brought under the TSM. The
 
Respondent, of course, not the employees, designed TSM 
and drafted the documents that define its scope.  The 
ambiguity in those documents is properly resolved 
against the drafter.  See, e.g., 
Lafayette Park Hotel,
 
326 
NLRB 824, 828 (1998)
.
11
    
 
                                        
                  
 
10
 
Immediately after stating that employees may file a charge with a 

m-
ployees] do that, 
all time limitations in the TSM program will co
n-
tinue to run

cument goes on to say that 
no filing with a government agency is required to invoke TSM, nor is 
the filing of one sufficient to start the TSM process.  It further states 

to any remedy tha
t the agency might obtain on [their] behalf (to the 

would reasonably have the effect, if not the intent, of discouraging 
employees from initiating or becoming involved in an administrativ
e 
proceeding.
 

requirement that employees waive all rights to administrative remedies 
was itself unlawful.  For the reasons discussed here and by the judge, 
TSM violates the Act even without
 
this remedy
-
waiver provision
 
11
 




 
documents 

Answers

 

complaint with a gov

e-
ment, that all TSM time limitations will continue to run.  Calculated or 
not, the text and its layout emphasize the primacy of TSM and the 

Rule


TSM program include, but are not limited to, . . . [c]laims for discrim
i-

laims for violation of a federal, 


n-

statement that 
the only claims 
not
 
subject to TSM are criminal claims 

  
No other 
exceptions

including the right to file a charge with a government 
agency


wrongf
ul termination and constructive discharge, in particular, would 
Our
 
decision is fully supported by Board precedent.  
For example, in 
U
-
Haul Co.
, supra, the Board found that 
the employer violated Section 8(a)(1) by maintaining a 
policy requiring arbitration of 

all disputes relating to or 
arising out of an employee

s emplo
yment,

 
including 
various common law and statutory causes of action and 

any other legal or equitable claims and causes of action 
recognized by local, state, or federal law or regulations.

  
Although the policy did not explicitly restrict employees

 
right 
to file unfair labor practice charges

and, in fact, a 
memo announcing the policy stated that the 

arbitration 
process is limited to disputes, claims or controversies 
that a 
court of law 
would be authorized to entertain


the Board found that employees would
 
reasonably read 
the policy as encompassing Board charges.  347 NLRB 
at 377

378 (emphasis supplied).  See also 
2 Sisters Food 
Group
, 357 NLRB 
1816
, 
1817
 
(2011) (policy requiring 
e
m
ployees to submit 

all [employment] disputes and 
claims

 
to binding arbitrat
ion was unlawful; the fact that 
the policy was explicitly limited to claims 

that may be 
lawfully [] resolve[d] by arbitration

 
would not clar
i
fy, 
for a reasonable employee, that the agreement did not 
preclude the filing of charges with the Board); 
Bill

s 
Electric
, 350 NLRB at 296 (employer violated Sec
.
 
8(a)(1) by maintaining a policy stating that its grievance 
and arbitration procedure 

shall be the exclusive method 
of resolution of all disputes, . . . but this shall not be a 
waiver of any requirement for
 
the Employee to timely 
file any charge with the NLRB

; notwithstanding the 
express reference to Board charges, the Board found that 
the policy would reasonably be read 

as substantially 
restricting, if not totally prohibiting,

 
access to the 
Board

s proce
sses).
12
 
                                        
                                        
            
 
reasonably lead an employee to think that NLRB claims are among 
those preempted.  
 
12
 

Lutheran 
Heritage
 
test.  He asserts that our decision a
mounts to a finding that an 
arbitration agreement will be deemed unlawful unless it 
expressly
 
gua
r-

processes.  That is not our holding.  Rather, we have examined the 
agreement in its 
entirety, as 
Lutheran Heritage
 
directs.  It is our co
l-
league who, contrary to 
Lutheran Heritage

v-

access to the Board.
 
Our colleague also argues that the majori

o-
ward mandatory dispute resolution programs for unrepresented e
m-

with the longstanding practice of deferring to collectively bargained 
arbitration procedures.  O
f course, a collectively bargained procedure 
stands on a different footing from one unilaterally imposed by the e
m-


i-
cance to this distinction.  Second, our colleague reads our decision as 

e-

Gilmer v. Interstate/Johnson Lane Corp.
, 500 U.S. 20, 26 
(1991).  As noted, TSM is 
not
 
the product of an
 
agreement.  And, in 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
382
 
The Agreement makes abundantly clear that emplo
y-
ees had no choice but to sign it and submit to the TSM 
program: if they did not comply, their employment 
would be terminated.  The final provision before the e
m-
ployee

s signature line states in bold t
ype, 

I understand 
that I would not be or remain employed by Supply Tec
h-
nologies absent signing this agreement.

  
It is apparent 
that when the Respondent intended to make a provision 
clear and unambiguous, it did so.  With respect to e
m-
ployees

 
rights unde
r the Act, however, the TSM doc
u-
ments are markedly different.  In sum, we agree with the 
judge that reasonable employees would understand TSM 
as interfering with the right to file unfair labor practice 
charges or otherwise access the Board

s processes.  A
c-
cordingly, the maintenance of 
TSM violates Section 
8(a)(1).
13
  
 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Supply 
Technologies, LLC, Minneapolis, Mi
nnesota, shall take 
the action set forth in the Order as modified.
 
1. 
Substitute the following for paragraph 2(a)
.
 

(b) Rescind and revoke its unlawful TSM grievance
-
arbitration policy and notify employees in writing that it 
has done so.

 
2. 
Substitute the
 
attached notice for that of the admi
n-
istrative law judge.
 
 
M
EMBER 
H
AYES
, dissenting.
 
The Respondent required its employees, as a condition 
of continued employment, to sign an alternative dispute 
resolution agreement committing them to use its Total 
Soluti
on Management (TSM) procedures for the private 
adjudication of employment issues.  Neither the formal 
agreement nor the accompanying explanatory materials 
expressly state that the TSM program applies to claims 
arising under the Act
.  I assume, arguendo, 
th
at it does
,
1
 
                                        
                                        
            
 
any event, our colleague appears to concede that the  asserted conflict 
exists only if the arbitration procedure found unlawful assures the right 
to file charges with the Board and access to its processes.  As we have 
determined, TSM, 
as interpreted by a reasonable employee, does not. 
 
13
 
In 
D.
 
R. Horton
, Inc.
, 357 NLRB 
2277
, 
2278
 
fn. 2 (2002), the 

arbitration agreement would lead employees to believe that they were 
prohib
ited from filing charges with the Board.  Our decision here is 
consistent with 
D.
 
R. Horton
, but we would reach the same result even 
in the absence of that decision.
 
1
 
This point is certainly not free from doubt.  All of the specifically 
enumerated actions
 
under federal statutes that an employee is obligated 
to submit to TSM resolution involve actions that individuals may d
i-
rectly take in court.  This is distinguishable from proceedings under our 
Act where any person can file a charge but only the General C
ounsel 
issues complaints and thereafter assumes full responsibility for litig
a-
but
 
that does not resolve the critical 
complaint allegation 
that 
the program is unlawful because it 
has a reasonable 
tendency to 

charges with the Board or otherwise access its processes.  
The judge and 
my colleagues find a fatal ambiguity in 
the TSM documents on this point.  I do not.
 
The TSM program documents 
do not 
expressly 
restrict 
employees

 
rights to file charges 
with the Board.  
 
On the 
contrary, both the 
Agreement to Use
 
and the accompan
y-
ing 
Ques
tion and Answer
 
document expressly state that 
an employee can still file a charge or complaint 
with a 
government agency and 
is free 
to cooperate with 
an
 
agency in the investigation of a charge 
or
 
complaint.
  

es.
2
  
Further, the TSM program purports to waive an emplo
y-

only to the extent permissible under law.   As in other 
areas of accommodation between the Act and private 
dispute resolution systems, the Board
 
retains exclusive 
authority
 
under Section 10(a) of the Act
, subject to jud
i-
cial review, to determine the permissible extent of this 
waiver.  In these circumstances, I find that employees 
would not reasonably be confused about whether the 
TSM program inter
feres with their Section 7 right of 
access to the Board
, even in the absence of express refe
r-
ence to Section 7 or the Board in the TSM documents
.
3
 
The result reached by the judge and my colleagues is 
particularly disturbing for two reasons.  First, it refl
ects a 
distortion of the 
first prong of 
Lutheran Heritage
 
second
-
stage 
test
4
 
for determining whether 
a work rule 
that does 
not explicitly restrict Section 7 rights is nevertheless u
n-
lawful.
  

c-
tance to endorse an
y form of mandatory alternative di
s-
pute resolution encompassing statutory claims for ind
i-
vidual workers in a nonunion setting.
 
                                        
                                        
            
 
tion on behalf of the public interest.  There is no way an individual can 
proceed directly to litigate an unfair labor practice charge in court.
 
2
 
The provision also encompasses 
the filing of EEOC charges and is 
therefore consistent with the holding of  
EEOC v. Waffle House, Inc
.,
 
534 U.S. 279 (2002)
,
 
that a mandatory arbit
ration agreement could not 
preclude an employee from filing a charge of discrimination with that 
agency.
 
3
 
Inasmuch as I would find the TSM program lawful, I would a
c-
cordingly dismiss the allegation that the Respondent violated Sec. 
8(a)(1) by threatening 
to dismiss and dismissing those employees who 
refused to sign the agreement to be bound by that program.
 
4
 
Lutheran Heritage Village
-
Livonia
, 343 NLRB 646, 647 (2004).  If 
the rule explicitly restricts Sec
.
 
7 rights, it is unlawful. If it does not, 

olation is dependent upon a showing of one of the following: (1) 
employees would reasonably construe the language to prohibit Section 
7 activity; (2) the rule was promulgated in response to union activity; or 
(3) the rule has been applied to restrict the e

Id. at 647.
 
 SUPPLY TECHNOLOGIES
,
 
LLC
 
383
 
As to the first concern, the analysis essayed by the 
judge and my colleagues boils down to one principle: in 
the nonunion settin
g, an individual mandatory arbitration 
agreement for the resolution of employment disputes will 
be deemed ambiguous and unlawful unless (a) it expres
s-
ly exempts claims arising under the Act from its cove
r-
age, or, possibly,  (b) it covers such claims but ex
pressly 
states without qualification that employees may still pu
r-

o-
cesses.  In other words, the test is not whether ambiguous 
language would reasonably tend to interfere with e
m-

  
The test is simply whether the 
language is ambiguous.  If it is

that is, if it fails e
x-
pressly to guarantee the right to file unfair labor practice 
charges 
with the Board
 
and to access 

 
pr
o-
cesses

nothing can save the language from being found 
unlawful.
 
This analysis goes far beyond even the most strained 
out
-
of
-
context majority readings in recent cases of work 
rules found unlawful under the first prong of the 
Luthe
r-
an Heritage
 
second
-
step test.   Indeed, it calls into que
s-
tion the utility of th
at prong as a neutral decisionmaking 
tool to assure protection of Section 7 rights against real, 
rather than imaginatively perceived, interference.   It also 
further complicates the ability of employers to draft work 
rules in furtherance of legitimate oper
ational interests.   
As one commenter recently noted: 
 
 
When introducing the bill that eventually became 


freedom to act in concert even when they desire to 
do so
, they cannot exercise a restraining influence 
upon the wayward members of their own groups, 
and they cannot participate in our national endeavor 

 
 
While emphasizing the importance of providing e
m-
ployees with 
an enforceable right to engage in co
n-
certed activity, Senator Wagner nevertheless 

handicapped when it is impossible to determine e
x-
actly what their rights are. Everybody needs a law 

5
 
 
Unfortunately, the latter observation by Senator Wa
g-
ner is all but forgotten.  The only precision and certainty 
provided by this case and 
 
recent precedent 
 
construing  
 
                                        
                  
 
5
 

n-

at 1758 (2012)
 
(footnote citations omitted).
 
work rules is that any rule that does not explicitly assure 
protection of Section 7
 
rights

perhaps even with speci
f-
ic examples

is at risk of being found ambiguous and 

extreme example of such reasoning.   This is hardly the 
maintenance of labor relations stability which the Act 
task
s us to assure as a primary policy.
 
 
Perhaps an even more disturbing aspect of this case is
 
the 
apparent 
continuing antipathy of the Acting General 
Counsel and a Board majority towards private mandatory 
dispute resolution programs in the nonunion
 
setting.
6
  
Although the Board has never so held, it is difficult to 
avoid the implication from this case that any private di
s-
pute resolution system for individual employees in a 
nonunion work force is unlawful unless it is a nonmand
a-
tory  This is not, of course, th
e principle appl
i
cable to 
collectively
-
bargained mandatory dispute resolution sy
s-
tems, where the Board has for decades deferred individ
u-

o
ceedings 
and limited its review of arbitral resolution of those 
claims,
 
whether or not they are consonant with the inte
r-
ests of the union bargaining representative.   The failure 
to countenance a comparable accommodation of mand
a-
tory grievance arbitration in the nonunion setting reflects 
an unacceptably paternalistic view of 
unrepresented e
m-
ployees.   As one commenter put it, [t]
here is no sound 
reason to prohibit adults, who otherwise have the capac
i-
ty to enter into binding contracts, from agreeing to su
b-
mit employment claims to arbitration simply because 
they are not unioniz
ed.

7
 
Further, in my view, the reluctance to sanction any 
form of mandatory dispute resolution in nonunion work 
forces cannot be reconciled with the well
-
recognized 

.

8
  
As long as a mandatory dispute 
resolution system assures 
the right to file charges with the Board and access to its 
processes

as I find the TSM does

and contains requ
i-
site due process safeguards

an issue not presented 
here

I would find it to be a presumptively lawful mec
h-
anism for the i
nitial litigation of substantive rights under 
 
                                        
                  
 
6
 
See 
D.
 
R. Horton, Inc.
, 357 NLRB 
227
7
 
(2012); see also 
2 Sisters 
Food Group
, 357 NLRB 
1816
 
(2011), cited by the majority.  In that 

m-
ployees would reasonably construe language in a mandatory arbitration 
agre
e
ment to interfere
 
with their Sec
.
 
7 rights.
 
7
 


Unlike Too Many 
Cooks

Do Not Spoil the Soup!  Making the Case for Allowing Pre
-
Dispute Mandatory Arbitration of Unfair Labor Practice Charges in 

008).
 
8
 
Gilmer v. Interstate/Johnson Lane Corp.
, 500 U.S. 20, 26 (1991)
.
 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
384
 
our Act, just as it would be under numerous other federal 
employment statutes.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The
 
National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act toge
ther with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
maintain a grievance
-
arbitration 
proc
e-
dure
 
as a condition of employment that 
interferes
 
with 
your right to 
access
 
the 
Board

s
 
processes or to file 
charges with the Board.
 
W
E WILL NOT
 
discharge, or threaten to discharge, any 
of you for refusing to sign our TSM grievance
-
arbitration 
agreement which requires you to give up your right to 
file a charge with, or to have access to, the 
Board. 
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
guaranteed you by Section 7 of the Act.
 
W
E WILL 
rescind and revoke our TSM grievance
-
arbitration policy and notify employees in writing 
that 
we have done so.
 
W
E WILL
, within 14 days from the date of this Order, 
offer Neng Moua, Chao Tao Moua, Kham Seng Lee, 
Chou Yang, Hlee Yang, Kao Moua, Charlie Lee, Blong 
Moua, Vue Pao Lee, Chia Vue, Tommy W. Moua, Youa 
Vang Moua, Por Lee, Gerardo Garcia
, Chao Hang, Her 
Vue, Hoe Yang, Mike Moua, Rafael Peil, 
and 
Nhia Long 
Moua full reinstatement to their former jobs or, if those 
jobs no longer exist, to substantially equivalent positions, 
without prejudice to their seniority or any other rights or 
privile
ges previously enjoyed.
 
W
E WILL 
make Neng Moua, Chao Tao Moua, Kham 
Seng Lee, Chou Yang, Hlee Yang, Kao Moua, Charlie 
Lee, Blong Moua, Vue Pao Lee, Chia Vue, Tommy W. 
Moua, Youa Vang Moua, Por Lee, Gerardo Garcia, Chao 
Hang, Her Vue, Hoe Yang, Mike Moua, R
afael Peil, 
and 
Nhia Long Moua whole for any loss of earnings and ot
h-
er benefits resulting from their discharges, less any net 
interim earnings, plus interest compounded daily.
 
W
E WILL
, within 14 days from the date of this Order, 
remove from our files any 
reference to the unlawful di
s-
charges of Neng Moua, Chao Tao Moua, Kham Seng 
Lee, Chou Yang, Hlee Yang, Kao Moua, Charlie Lee, 
Blong Moua, Vue Pao Lee, Chia Vue, Tommy W. Moua, 
Youa Vang Moua, Por Lee, Gerardo Garcia, Chao Hang, 
Her Vue, Hoe Yang, Mike Moua
, Rafael Peil, 
and 
Nhia 
Long Moua, and 
WE WILL
, within 3 days thereafter, not
i-
fy each of them in writing that this has been done and 
that the discharges will not be used against them in any 
way.
 
 
S
UPPLY 
T
ECHNOLOGIES
,
 
LLC
 
 
Catherine M. Homolka 
and
 
Pamela W.
 
Scott, Esqs
., 
for the 
Geberal Counsel.
 
Stephen S. Zashin 
and
 
Patrick J. Hoban, Esqs
., for the R
e-
spondent.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
G
EORGE 
A
LEMÁN
, Administrative Law Judge. This case was 
tried in Minneapolis, Minnesota
,
 
on February 10, 2011. The 
char
ge was filed by Teamsters Local 120 (the Charging Party) 
on November 3, 2010, and amended on December 14 and 21, 
2010.
1
 
On December 27, 2010, the Regional Director for R
e-
gion 18 of the National Labor Relations Board (the Board) 
issued a complaint alleging 
that Supply Technologies, LLC (the 
Respondent) had engaged in unlawful conduct in violation of 
Section 8(a)(1) and (4) of the National Labor Relations Act (the 
Act). 
 
Specifically, the complaint alleges that the Respondent vi
o-
lated Section 8(a)(1) by insti
tuting an alternative dispute resol
u-
tion program, known as Total Solution Management or 
(
TSM
)
 


threatening to discharge employees who
 
refuse to agree to the 
TSM. It further alleges that the Respondent violated Section 
8(a)(4) and (1) of the Act by discharging the following 20 e
m-
ployees for refusing to sign the TSM agreement: Neng Moua, 
Chao Tao Moua, Kham Seng Lee, Chou Yang, Hlee Yang,
 
Kao 
Moua, Charlie Lee, Blong Moua, Vue Pao Lee, Chia Vue, 
Tommy W. Moua, Youa Vang Moua, Por Lee, Gerardo Garcia, 
Chao Hang, Her Vue, Hoe Yang, Mike Moua, Rafael Peil, 
and 
Nhia Long Moua.  By answer dated January 7, 2011, the R
e-
spondent denied having comm
itted any unfair labor practices. 
 
At trial, all parties were afforded a full and fair opportunity 
to be heard, to present oral and written evidence, to examine 
and cross
-
examine witnesses, and to argue orally on the record. 
On the entire record, including
 
my observation of the demeanor 
of the witnesses, and after considering the briefs filed by the 
General Counsel and the Respondent, I make the following 
 
                                        
                  
 
1
 
All dates are in 2010, unless otherwise indicated. 
 
 SUPPLY TECHNOLOGIES
,
 
LLC
 
385
 
F
INDINGS OF 
F
ACT 
 
I
.
 
JURISDICTION 
 
The Respondent, an Ohio corporation
,
 
with an office and 
place of bu
siness in Minneapolis, Minnesota, is engaged in the 
business of supplying parts and materials to manufacturers and 
distributors. During the past calendar year, the Respondent, in 
the course and conduct of its business operations, purchased 
and received at 
its Minneapolis, M
innesota
 
facility goods and 
materials valued in excess of $50,000 directly from points l
o-
cated outside the State of Minnesota.  The Respondent admits, 
and I find, that it is an employer engaged in commerce within 
the meaning of Section 2(
2), (6), and (7) of the Act. 
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES 
 
A. Factual Background 
 
The Respondent is a division of Park Ohio Industries and, as 
noted, operates a facility in Minneapolis
,
 
Minnesota, as well as 
three 
other facilities in the Midwest.
2
 
I
ts employee complement 
consists of 89 employees, 74 of whom work at the Minneapolis 
facility performing warehouse, quality assurance, administr
a-
tive, and sales functions,
3
 
and 15 other employees assigned at 
its various Midwestern facilities. 
 
On June 21, 2
010, the Union filed a petition with the Board 

-
time war
e-

e-
apolis facility. (GC
 
Exh. 
3
.
)  An election among 
the
 
employees 
was thereafter held on Aug
ust 4. The Union, however, did not 
prevail in its efforts for, of the 44 valid votes cast, 22 were cast 
for, and 22 against, 
u
nion representation. The results were 
thereafter certified by the Board on October 18. (GC
 
Exh. 
5
.
)  
 
Three days later, on October
 
21, Park Ohio Industries inst
i-
tuted the TSM program at its Minneapolis and other facilities
.
4
 
It was to be effective at the Minneapolis facility on October 22, 
and on October 25 at its other facilities. (GC
 
Exh. 
6, p. 4
.
)  
With some exceptions more fully 
discussed below, the TSM 
program requires employees to utilize a 3
-
step procedure as the 
sole means for resolving any and all claims against the Comp
a-
ny.  
 
                                        
                  
 
2
 

i-
nois, Memphis, Tennessee, and Lenexa, Kansas. (See GC
 
Exh. 
6
, p. 
4


.
) 
 
GC
 
Exh. 
6 was received into evidence at the hearing over the R
e-

.
)  The Respondent, on brief (see R
.
 
B
r
.
 
p. 
9, fn. 9), renews its objection to the receipt of GC
 
Exh. 
6 into 
evidence.  
I adhere to my ruling, for the Board has long found position statements 
to be properly admissible into evidence. See, e.g., 
Roman, Inc.
, 338 
NLRB 234 (2002); also 
Salon/Spa At Boro, Inc.
,
 
356 NLRB 
444, 447
 
fn. 13 (2010); 
McKenzie Engineering Co.
, 326 NLRB 473, 492 fn. 6 
(1998); 
Optica Lee Borinquen
, Inc.
, 307 NLRB 705
 
fn. 4 (1987). 
 
3
 
The employee complement at the Minneapolis facility includes 
some 17

18 employees who speak Hmong, a dialect from Southeast 
Asia. Of these, only about 5

6 are fluen
t in the English language. (Tr. 
37

38
.
)  
 
4
 
The Respondent, in the past, has apparently used a mandatory arb
i-
tration pro
gram at its other facilities. (S
ee GC
 
Exh. 
6, p. 2
.
) 
 
1. The TSM program 
 
Step 1 of the TSM calls for employee claims to be invest
i-
gated by a TSM 
a
dminist
rator who is required to, within 30 

e-

5
  
Step 2 allows a dissatisfied 
party (employee or 
the 
Company) to appeal the TSM 
a
dmini
s-


i-

a
dministrator within 30 

s
tep 1 determination. If mediation is 
unsuccessful, the TSM 
a
dministrator will provide the employee 

r which the e
m-
ployee can, if he/she chooses, request arbitration of the claim 

a
dministrator. 
 
Employees at the Minneapolis facility were first notified of 
the TSM program in mid
-
afternoon on Octob
er 22, as the mor
n-
ing shift was ending.  That afternoon, employees were given 

h
uman 
r
esources 
v
ice
 
p

procedure for dispute resolution, along with three other sets o
f 
documents outlining the TSM program.  The documents i
n-


y-
ees were to sign and return to their supervisor by 9 a.m. on 
October 26; (3) a docu

n-

Exh
s
. 
2(a

c)
.
)  The Boris memo instructed employees to contact 
h
u-
man 
r
esources if they had any questions regarding the TSM 
program.  
 



-
described 3
-
step grievance 
arbitration procedure was, with some limited exceptions, to be 
the sole method used by employees and the Company to r
e-
solve all of their disputes, controversies, and claims
 
with each 
other.

 

u-
ments both make patently clear that the only claims expressly 
exempted from the TSM procedure are those involving wor
k-
ers

 
compensation claims, unemployment claims, and criminal 
claims. Oth
er than these three categories of claims, all other 
claims employees might have, or wish to raise against the R
e-
spondent would have to be processed, heard, and resolved e
x-
clusively through the TSM program.  
 

 
doc
u-
ments list some, but not all, of the types of claims that must be 
heard exclusively through the TSM program.  The list of claims 
identified in both documents, however, do not entirely coincide 


document, for exa
m-


e-
dure, language not found among the types of claims listed in 

i-


u-


e-

 
                                        
                  
 
5
 
The record does not make clear if the TSM 
a
dministrator is a ma
n-
agement official
 
or some other individual. 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
386
 

 

to the TSM process.  The document, however, does not specify 

claims would fall within this subject category and appears to be 
all
-
e
ncompassing and rather sweeping in nature.  Thus, it is 
unclear if an employee who, for example, claims to have been 
discriminated, harassed, or retaliated against for engaging in 

would be requ
ired to have his/her claim heard under the TSM 
program.  Notably, no similar language is found in the 

 


complaint with a
 
government agency

6
 

r-
ate with a government agency that might be investigating a 


this purported right to f
ile a charge with a government agency 

clear in language following recitation of the above
-
stated right 

right [he/she] might have otherwis
e had to any remedy that the 
agency might try to obtain on our behalf (to the extent this is 

the hearing, or in its posttrial brief, by the Respondent as to the 
meaning, purpose, or intent of 

related to the preceding language regarding the right of e
m-
ployees to file a charge in the first place.  A plain reading of 
this language, however, strongly suggests that while employees 
might arguably have the right to fi
le a charge with a gover
n-
ment agency under the TSM, they nevertheless would not be 
entitled to any remedial relief that could be available to them 
from the agency with which the charge was filed. 
 
2. The distribution of the TSM documents to employees 
 
Neng
 
Moua was one of the employees who received the 
TSM package on October 22.  He testified that at around 2:45 
p.m. on October 22, his supervisor, 
W
arehouse 
M
anager Ted 
Hambrook, approached him and directed him to a nearby co
n-
veyer belt where copies of the T
SM program were stacked in 
four different piles.  The first pile consisted of copies of claim 
forms employees were to use when submitting a claim under 
the TSM program; the other three piles contained copies of the 
above
-
described sets of TSM documents, e.


,

n-

 
Hambrook instructed Moua and others who were working 
nearby to take copies of the TSM packets. He told Moua and 
the others that the packet had been sent from 
h
uman 
r
esources
, 


recalls hearing another employee, Hue Yang, ask Hambrook 

know. Re

                                        
                  
 
6
 

r-
ence to the right of employees to file a claim with government age
n-
cies. (J
t. Exh. 
2[b]
.
)
 
took copies of the TSM packet and began glancing at the i
n-
formation. Hambrook, who had a checklist with employee 
names on it, began checking off the names as employees picked 
up their packets, and instructed
 
employees to sign the checklist 
acknowledging they had received the TSM packet.  He told 
employees as they did so that they had to read and sign the 
TSM agreement and return it to the Company. (Tr. 52

53
.
) The 
20
 
employees named in the complaint as discri
minatees all 
received copies of the Boris memo along with the TSM doc
u-
ments packet. (See J
t. Exh. 
1
.
) 
 
Moua, who is fluent in both Hmong and English, testified 
that he took the TSM documents home and read them. He test
i-
fied, however, that while he was able
 
to read the documents 
given his fluency in English, he did not fully understand their 
contents. Moua recalled that during the weekend he spent rea
d-
ing the TSM packet, several co
workers called him to ask what 
the packet meant, apparently unable, like Moua,
 
to fully unde
r-
stand what they were being asked to sign. Moua told these 


discuss it on Monday when they reported for work. 
 
On repo
rting for work on Monday, October 26, Moua o
b-
served that employees were discussing the TS
M
 
program 
among themselves, and that they seemed somewhat edgy and 
concerned about the program. The following day, Tuesday, 
when the signed TSM agreements were to be t
urned in by e
m-

p-
proached Moua shortly after 9 a.m. and asked to speak with 
him.  Moua agreed and followed Beyer to a conference room 
where they had a discussion about the TSM program.  Beyer 
then handed 
Moua a copy of the TSM program and told him 
that the 9 a.m. deadline for the signed TSM agreements to be 


u-
tioned that if Moua did not sign 




o-

orted Moua out of 
the facility. 
 
Moua gave two reasons for not signing the TSM agreement.  
Thus, he testified that, while able to read the TSM documents 
given to him, he simply did not fully understand how the pr
o-
gram worked, and was unwilling to sign some
thing he could 
not understand.  He further was of the view that the TSM pr
o-
gram would effectively prevent him from exercising other 
rights he had. Moua found the information in the TSM packet 
to be confusing and inherently self
-
contradictory.  By way of 
ex
ample, he explained that while the TSM policy does state that 
employees can file a charge with a government agency, he ne
v-




y-

i-

viewed the right mentioned in the TSM policy, about emplo
y-
ees being able to file a charge wi
th a government agency, as 
meaningless since their entitlement to any remedial relief they 
 SUPPLY TECHNOLOGIES
,
 
LLC
 
387
 
might obtain from the filing of any such charge would, under 
the TSM program, be forfeited or waived. Moua explained that 

onfused about this 

.
) 
 
Beyer, Moua contends, never asked him why he did not want 
to sign the TSM agreement, nor did he explain the TSM doc
u-
ments or program to him. Moua, for his part, likewise did not 
ask Beye
r to explain or clarify any questions or doubts he may 
have had regarding the TSM program. (Tr. 46

48
.
)  He admits 
not having contacted 
h
uman 
r
esources regarding the TSM pr
o-
gram as was suggested in the Boris memo. Moua added that 
while, in the past, e.g., 
some 5

6 years earlier, he had not had 
any difficulty going to 
h
uman 
r
esources with questions, more 
recently he felt uncomfortable doing so.  (Tr. 67
.
) As Beyer did 

and as Moua came across as
 
a wholly plausible and believable 
witness, I credit his testimony and find that Beyer did threaten 
to discharge Moua if he did not sign the TSM, and thereafter 
fired Moua when the latter declined to do so. 
 
Hlee Yang, who also declined to sign the TSM agr
eement, 
testified, via interpreter, that, at around 9:35 a.m. on October 
26, as he was working his shift, Beyer and Hambrook a
p-
proached and asked him to sign the TSM agreement. When he 
explained to them, with his limited English skill, that he did not 
unde
rstand the TSM documents, they advised that if he did not 
sign the TSM agreement, he would be fired. Beyer and Ha
m-
brook then led him into an office at which point Beyer repeated 
that if Yang refused to sign, he would be terminated.  After 
Yang apparently d
eclined to sign the agreement, Beyer and 

the facility, and escorted him off the premises. Yang recalled 
seeing other employees waiting outside the office as he was 
being escorted out (Tr. 137

138).  Hambrook did not test
i
fy, 

r
sion of 
this October 26 meeting with Beyer and Hambrook and find 
that he too, like Moua, was threatened with discharge if he did 
not sign the TSM agreement, and that 
he was thereafter lik
e-
wise terminated for declining to do so. 
 
Another employee, Kham Seng Lee, testified, also via inte
r-
preter, to being approached by Hambrook and Beyer around 
9:30 a.m. on October 26, as he was working his shift, and taken 
to a meeting r
oom where Beyer asked him if he had signed the 
TSM agreement. Lee replied he had not because he did not 
understand it, and needed 
1
 
or 
2
 
weeks to fully read and unde
r-
stand it. Beyer said he could not do that, but that if Lee signed 
the agreement, he could 
continue working; if he did not, he 
would have to go home. Lee responded that since he did not 
understand the agreement, he was not going to sign it, to which 

Beyer told Lee that he could not s
tay in the facility a minute 
more and had to leave. He and Hambrook then escorted Lee out 
of the facility. Lee was not certain if he had been fired, but 
assumed this to be the case since he was told he had to leave 
immediately and could not stay in the fac
ility a minute longer. 

(as well as Hambrook) is unrefuted. (Tr. 147

148
.
) Accordin
g-
ly, I find that Kham Seng Lee was implicitly threatened with 
termination when told he would have to leave the fac
ility unless 
he signed the TSM agreement, and was, in fact, terminated 
when instructed to leave the facility immediately and to go 
home following his refusal to sign the agreement. 
 
Charlie Lee also worked for the Respondent until October 
26.  Like the abo
ve
-
discussed employees, Charlie Lee, who 
understood and spoke some English but testified with the aid of 
an interpreter, was approached on the morning of October 26, 
by Beyer and asked if he had signed the TSM agreement.  
Cha
r
lie Lee replied he had not, an
d Beyer told him, if he had 
not signed the agreement, he no longer worked for the Comp
a-
ny. He told Charlie Lee that if he signed the agreement, he 


er was not 
disputed as the latter did not testify. As with Kham Seng Lee, I 
find that Charlie Lee was similarly threatened with discharge 
unless he signed the TSM agreement, was thereafter terminated 
for refusing to do so.  
 
It is undisputed, and the parti
es so stipulated, that, in addition 
to Moua, Hlee Yang, Kham Seng Lee, and Charlie Lee, some 
16 other named alleged discriminatees who declined to sign the 
TSM agreement ceased working for the Respondent on or 
around October 26.  It is also patently clear 
from the witnesses 
who testified, and the Respondent does not dispute, that the 
provisions of TSM program were never discussed with, or e
x-
plained to, employees. 
 
As to the 16 other named discriminatees, none was called to 
testify. There is, therefore, no e
vidence as to what, if anything, 
may have been said to them by Beyer, Hambrook, or any other 
management official on their refusal to sign the agreement. The 
Respondent, however, does not contend, nor was any evidence 
produced to show, that they were treate
d or told anything di
f-
ferent from what was said or done to Moua, Hlee Yang, Kham 
Seng Lee, and Charlie Lee when they refused to do so. I am 
convinced, and so find, that like Moua and the other three 
named discriminatees who did testify, the other 16 named 
di
s-
crim
-
inatees had the same or very similar experience, to wit, 
they were instructed to sign the agreement or they would not be 
able to continue working, and, on their refusal to do so, were 
told to leave and immediately escorted out of the facility. Thus
, 
I find that these 16 individuals were likewise also threatened 
with discharge if they did not sign the TSM agreement, and 
then terminated for refusing to do so. 
 
The complaint, as noted, alleges, and 
c
ounsel for the General 
Counsel contends, that Respond

which employees were required to accept as a condition of their 
continued employment, is unlawful in that it effectively inte
r-

or to otherwise seek redress from, t
he Board for any work
-
related grievances they may have against the Respondent ari
s-
ing under the Act. She further alleges that Moua, Hlee Yang, 
Kham Seng Lee, Charlie Lee, and the 
16
 
other employees who 
declined to sign the TSM agreement were unlawfully ter
mina
t-
ed for doing so. The Respondent disagrees, insisting that its 
TSM policy expressly recognizes its employees right to of a
c-
cess to the Board, and that the employees who left rather than 
accept the TSM policy were not terminated but voluntarily 
resigned
. I find merit in 
c

n-
tentions. 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
388
 
B. Discussion 
 
It is well
 
settled that Section 7 of the Act protects the right of 

to file unfair labor practice charges.  
Brau
n Electric Co., 
324 
NLRB 1, 3 (1997). An employer rule or policy that unduly 
interferes with or restricts that right will be found to be unla
w-
ful. 

, 350 NLRB 292, 296 (2007); 
U
-
Haul 
Co. of California
, 347 NLRB 375, 377 (2006); 
Lutheran Heri
t-
age Village
-
Livonia
, 343 NLRB 646 
(2004). 
 
In determining if a company rule or policy, like the mandat
o-
ry TSM arbitration policy at issue here, unlawfully interferes 

the Board looks first at whether the rule or policy
 
explicitly 
prohibits or restricts such protected activity. If so, the rule or 
policy will be found to be unlawful.  If, however, the rule or 
policy does not explicitly restrict Section 7 activity, it may 
nonetheless still be found unlawful if (I) employee
s would re
a-
sonably construe the language of the rule or policy to prohibit 
Section 7 activity; (2) the rule was promulgated in response to 
union activity; or (3) the rule has been applied to restrict the 
exercise of Section 7 rights. 
U
-
Haul
, supra at 376; 
Lutheran 
Heritage Village
-
Livon
ia
,
 
supra; also 
Lafayette Park Hotel
, 326 
NLRB 824, 825 (1998). When making this determination, the 
Board will give the rule or policy in question a reasonable rea
d-
ing, and will refrain from reading particular phrases in isolation 
or presuming improper in
terference with employee rights.  
Lutheran Heritage Village
-
Livonia
, supra, and 
Lafayette Park 
Hotel
, supra, also 
Turtle Bay Resorts
, 353 NLRB 1242, 1270 
(2009); 

, 351 NLRB 254, 258 (2007). 
 

evance
-
arbitration policy does not disclose any express prohibition on 

General Counsel admits as much (see GC
 
B
r.
 
10), but contends 
that there 
are 
other provisions in the TSM which could equally
 
be read as precluding the filing of charges with the Board, or 
are so ambiguous, confusing, and contradictory that employees 
would be unable to determine whether or not they retained the 
right under the TSM to file a charge with the Board or to utilize 
it
s processes. 
 
The Respondent counters that not only is there no express 
provision in the TMS policy prohibiting or denying employees 
access to the Board, the policy, in fact, expressly affirms the 

ing in 




on bri
ef, as it did at the hearing, that there is no ambiguity in 

right of access to the Board is expressly stated in clear and 
unambiguous terms which employees could readily understand.  
It claims i
nstead that 
c
ounsel for the General Counsel has inte
n-



does not restrict, 


 
(Tr. 31

32
.
)  
 

be allowed to speak for itself, makes very good sense as it a
c-

Lutheran Heritage Village
-
Livonia
, supra, and 
Lafayette Park Hotel
, supra, that individual 
or particular phrases of a disputed rule or policy not be read in 
isolation but rather be considered with the policy as a whole in 
determining its validity. Its assertion, however, while val
id, 


the TSM policy, including the language cited and relied on by 
Respondent, leads me to conclude, in agreement with 
c
ounsel 
for t
he General Counsel, that the policy is, at best, ambiguous 
and confusing, and thus unlawful.
7
 
The Respondent, as noted, relying solely and exclusively on 

t-
ing employees the right to file a charge or c
omplaint with a 
government agency, claims that this language gives employees 
the unfettered and unrestricted right to file charges with the 
Board or to utilize its processes. Its claim, however, does not 
withstand scrutiny, for, as previously discussed, th
e TSM pr
o-
vision containing the language relied on by the Respondent also 
contains language requiring employees who choose to file such 
a charge to waive their right to any remedial relief they might 
otherwise be able to obtain from the government agency li
ke 
the Board.
8 
 
This waiver requirement, in my view, renders 
meaningless whatever right employees purportedly have under 
the TSM to file a charge with the Board, and would, I find, 

their Secti
on 7 right to do so.  
 
Clearly, an employee interested in filing a charge with the 
Board, possibly over some adverse employment action that 
might have been taken against him at the workplace, could 
reasonably conclude, after reading the provision in its en
tirety, 

e-

i-
sion that employees relinquish any right to a remedy on filing a 
charge with the Board would, if anything, serve to deter an
d 
discourage employees from exercising their Section 7 right to 
bring a charge before the Board or to utilize its processes.  If 
                                        
                  
 
7
 
In arguing for the validity of its policy, the Respondent appears to 
pay 
only lip service to the 
Lutheran Heritage Village
-
Livonia 
and 
Laf
a-
yette Park Hotel
 
requirement that a rule or policy be considered as a 
whole when its validity is being assessed.  Thus, it is the Respondent, 
not 
c
ounsel for the General Counsel, who, as dis
cussed infra, selectiv
e-
ly identifies the one provision in the TSM policy that it deems most 
supportive of its position, and ignores other equally relevant provisions 
which appear to contradict or be inconsistent with the cited provision it 
relies on. By co
ntrast, 
c
ounsel for the General Counsel, in her posttrial 
brief, has fully discussed and addressed all of the pertinent provisions 
in the TSM policy, including the language relied on by the Respondent 
(see GC
 
B
r. 
20), in making her argument that the policy
 
is unduly r
e-
strictive of, or prohibits outright, the Sec
.
 
7 right of employee to have 
access to the Board.
 
8
 


charge with a gover

document, however, fails to mention to employees is that this right to 
file a charge also carries with a requirement that employees waive their 
right to any remedy that might flow from the filed charge.
 
 SUPPLY TECHNOLOGIES
,
 
LLC
 
389
 
this was not what the Respondent intended to convey through 
this provision, it never made its intention known to employees 
befo
re requiring them to accept the TSM program, nor did it 
offer or provide any clarification or explanation at the hearing 
or in its brief to this rather ambiguous provision in its policy. 
 
At best, however, the inherent contradiction in the provision, 
betwe
en the averred right of employees to file a charge with a 
government agency, and the requirement therein that they 
waive their right to any remedy that might accrue from such a 
charge, could reasonably and understandably confuse emplo
y-
ees as to the extent 
and true nature of their Section 7 right to 

found the language in the TSP policy, stating that he was free to 

n-

 

credible claim that he did not understand the policy, and needed 
more time to review it, a request which was denied him, further 
attests to the confusing nature of the TSM policy. 
 
Nor is the above
-
discussed prov



Board for, as previously indicated, there is yet other language 
in the TSM which, on its face, appears to pr
ohibit or deny e
m-
ployees their Section 7 right to file a charge with the Board. For 

documents in the TSM policy both contain provisions stating, 

only
 

 
e
m-
ployees can bring against Respondent outside the TSM policy 


from this list of exclusions to the TSM program are claims that 
employee
s might wish to file with a government agency, such 

-
referenced 

type, intended, I am convinced, to emphasize and convey to 
employees in no unce
rtain terms that these, and 
only 
these, 
three types of claims were exempt or excluded from coverage 
under the TSP arbitration program. 
 
These same provisions also make clear that all other claims 
employees might want to pursue against Respondent through 
ot
her avenues, which presumably would include the filing of an 

must
 
be brought 

i-
sion is also highlighted in boldface type to
o
, I am further co
n-
vinced, conv
ey and make clear to employees that the TSM 
program is the only and exclusive forum they have in which to 
address claims that do not fall within any of the three named 

claims, unemployment claims). C
learly, the wording is inten
d-
ed to let employees know that use of the TSM program for 
resolution of claims other than the three types listed therein is 
mandatory and not optional. This particular provision, ther
e-
fore, appears to be at odds, and in conflict
, with the language in 
the previously discussed provision relied on by the Respondent 
which purports to give employees the right to file a charge with 
a government agency, such as the Board. 
 
No explanation was proffered by the Respondent as to why 
the lan

employees to file a charge or complaint with government age
n-

document, as noted, sets forth the procedural rules to be fo
l-
lowed in the grievan
ce arbitration process, and lists, in some 
detail, the types of claims that have to taken through the TSM, 

compensation, and unemployment claims) not subject to the 
TSM policy.  There is nothing
 
in the record or the TSM policy 
itself to suggest, nor has the Respondent contended, that this 
was some inadvertent omission on its part. Presumably, e
m-
ployees signing on to the TSM program were agreeing to bound 
to the terms and provisions contained in b



employees to file a charge or complaint with a government 

dly 

TSM documents was accurate.  Clearly, both cannot be acc
u-


appears to
 
confer the right on employees.  
 
Further adding to the ambiguity and confusion in the TSM 
policy are yet other provisions expressly prohibiting, inter alia, 

t-
ing to my application for employment, m
y employment, or the 
termination of my employment
,



9
 
These broadly
-
worded provisions contain no exem
p-
tions or exclusions for claims that might arise und
er the NLRA.  
These provisions, therefore, either standing alone or in conjun
c-
tion with the other previously
-
discussed ambiguous provisions, 
would reasonably lead employees to conclude that they could 
not file a charge with the Board to protest, say a disc
harge, 
suspension, retaliation, etc.
,
 
resulting from their involvement in 
protected or union activity, since such a claim would obviously 
relate to their employment and raise a statutory claim under the 
NLRA, a federal statute. See 
U
-
Haul Co
.
 
of California
, 347 
NLRB 375 (2006).
10
 
 
In sum, a plain reading of the TSM policy as a whole, i
n-
clu
d
ing the various provisions therein which arguably relate to 
or address the right of employees under Section 7 of the Act to 
file a charge with the Board or to utilize its
 
processes, reveals a 
rather ambiguous policy rife with contradictions and inconsis
t-
encies regarding 
the
 
right. Employees perusing the TSM policy 
                                        
                  
 
9
 
See bu


t. 
Exh
s
.
 
2[a], [c]
.
) 
 
10
 
In 
U
-
Haul
, an arbitration policy that mandated coverage of all 


by the Board to be unlawful. While acknowledging that the 
U
-
Haul
 
policy did not explicitly restrict employees from resorting to the 

m-
ployees would reasonably 
construe the remedies for violations of the 
Act as included among the legal claims recognized by Federal law that 


vi
olation of a federal
 
. . . 

as including NLRB
 
related claims.  
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
390
 
for guidance on whether they were free to file a charge with the 
Board or to use its processes would, I am con
vinced, come 
away either believing that the policy prohibits or severely limits 
their right to do so, or understandably confused and unsure as 
to whether they had such a right.  This confusion clearly would 
have been magnified among the Hmong employees who
 
po
s-
sessed limited or no ability to speak and/or understand English. 
The Respondent, as noted, never took the time to explain or 
clarify the contradictions and ambiguities in its policy to any of 
its employees. 
 
It is well settled that any ambiguity in a r
ule or policy will be 
construed against its promulgator. 
 
Salon/Spa at Boro, Inc.
, 356 
NLRB 
444, 470
 
(2010); 
Bryant Health Center
, 353 NLRB 739, 
745 (2009).  Here, the ambiguities in the TSM policy, on the 
question of whether employees retain their Se
c
tion
 
7 right of 
access to the Board, are substantial enough to render the policy 
inv
a
lid. When an employer rule or policy, like the TSM policy 
here, is so ambiguous that it can reasonably be interpreted by 
employees in such a way as to cause them to refrain fr
om exe
r-
ci
s
ing their statutory rights, the rule or policy will be deemed to 
be invalid.  
Superior Emerald Park Landfill, LLC
, 340 NLRB 
449, 456 (2003); also 
U
-
Haul
, supra. 
 

n-
lawful, and its implementati
on and maintenance to be a viol
a-
tion 
of 
Section 8(a)(1) of the Act.  I further find that the R
e-
spondent also violated Section 8(a)(1) when it threatened the 20 
named discriminatees with discharge if they did not sign and 
accept its unlawful policy, and vio
lated Section 8(a)(4) and (1) 
of the Act when it thereafter discharged 
the
 
employees on their 
refusal to do so.  
U
-
Haul
, supra at 377; 

, 
Inc.,
 
350 
NLRB 292, 296 (2007).
11
 
C
ONCLUSIONS OF 
L
AW 
 
1. 
The Respondent is an employer engaged in commer
ce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
 
2.
 
By instituting its TSM grievance
-
arbitration policy which 

charge with the Board or to access its processes, threatening to 
d
ischarge employees for refusing to sign and accept its terms, 
and conditioning continued employment on employee a
c-
ceptance of its policy, the Respondent has violated Section 
8(a)(1) of the Act. 
 
3. 
By discharging employees Neng Moua, Chao Tao Moua, 
Kham Se
ng Lee, Chou Yang, Hlee Yang, Kao Moua, Charlie 
Lee, Blong Moua, Vue Pao Lee, Chia Vue, Tommy W. Moua, 
Youa Vang Moua, Por Lee, Gerardo Garcia, Chao Hang, Her 
Vue, Hoe Yang, Mike Moua, Rafael Peil, 
and 
Nhia Long Moua 
for their refusal to sign and accept an
d be bound to the TSM 
                                        
                  
 
11
 
At the hearing, 
c
ounsel for the General Counsel raised the arg
u-
ment that the Respondent initiated and implemented its TSM policy in 
response to i

o-

3
 
days after the Board certified 
the election results reflecting that the Union did not prevail, does raise a 
suspicion of a possible connection between the progr

a-
tion and the union activity of its employees, there is simply no evidence 
for making that connection, and suspicion alone, in my view, does not 
suffice.
 
policy, the Respondent violated Section 8(a)(4) and (1) of the 
Act. 
 
4. 

 
described unlawful conduct a
f-
fects commerce within the meaning of Section 2(6) and (7) of 
the Act. 
 
R
EMEDY 
 
Having found that the Responden
t has engaged in certain u
n-
fair labor practices, I shall order it to cease and desist therefrom 
and to take certain affirmative action designed to effectuate the 
policies of the Act. 
 

-
tenance of its 
TSM griev
ance

arbitration policy, I agree with 
c
ounsel for the General Counsel that revocation of the TSM 

appropriate remedy here.
12
 
The Respondent, having unlawfully discharged employees
 
Neng Moua, Chao Tao Moua, Kham Seng Lee, Chou Yang, 
Hlee Yang, Kao Moua, Charlie Lee, Blong Moua, Vue Pao 
Lee, Chia Vue, Tommy W. Moua, Youa Vang Moua, Por Lee, 
Gerardo Garcia, Chao Hang, Her Vue, Hoe Yang, Mike Moua, 
Rafael Peil, 
and 
Nhia Long Moua for r
efusing to agree to its 
unlawful TSM grievance
-
arbitration policy, must offer them 
reinstatement to their former or substantially equivalent pos
i-
tions, and make them whole for any loss of earnings and other 
benefits.  Backpay shall be computed in accordanc
e with 
F. W. 
Woolworth Co
., 90 NLRB 289 (1950), with interest at the rate 
prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987), compounded daily as prescribed 
Kentucky River Med
i-
cal Center, 
356 NLRB 
6
 
(2010). 
 
The Respondent shall also be orde
r to remove from its files 
any reference to the unlawful discharges of the above emplo
y-
ees, and to notify the employees in writing that it has done so, 
and that the discharges will not be used against them in any 
way. 
 
Finally, the Respondent shall be requ
ired to post a notice to 
employees at the four facilities that were subject to its unlawful 
TSM policy. Inasmuch as some of the discriminatees, and pr
e-
sumably other employees at Minneapolis facility, speak Hmong 
                                        
                  
 
12
 
In 

, supra, the Board, found a similar arbitration pr
o-
cedure that inte
rfered with employee access to the Board to be unla
w-
ful, but did not call for rescission or revocation of the entire policy. 
Rather, in agreement with the judge, the Board found it proper to r
e-

t it i
n-

t-

to cease enforcing the procedure as to any matter brought before the 
Board. In 

, however, the 

language was contained in a single provision, readily discernible, and 
thus easily subject to redaction and/or modification.  Unlike in 

Electric
, however, the TSM arbitration policy here is comprised of 
three separa
te documents consisting of 12 p
p.
 
in all, with the various 
ambiguous and contradictory offending provisions spread throughout 
the documents.  In these circumstances, I find it proper to require the 
Respondent to revoke the policy in its entirety as I am no
t convinced 
that piecemeal modification would effectively resolve or ameliorate the 

the Board. 
 
 SUPPLY TECHNOLOGIES
,
 
LLC
 
391
 
and have no, or very limited, English speaki
ng skills, the noti
c-
es shall be posted in both Eng
lish and Hmong
 
13
 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
14
 
ORDER 
 
The Respondent, Supply Technologies, LLC, Minneapolis, 
Minnesota, its 
officers, agents, successors, and assigns, shall 
 
1. Cease and desist from 
 
(a) Maintaining and giving effect to its unlawful TSM grie
v-
ance
-
arbitration procedure. 
 
(b) Threatening to discharge employees who refuse to sign 
and accept the TSM grievance
-
arbit
ration program. 
 
(c) Discharging employees who refused to sign its TSM 
grievance
-
arbitration agreement. 
 
(d) In any like or related manner interfering with, restrai
n
ing, 
or coercing employees in the exercise of the rights guara
n
teed 
them by Section 7 of th
e Act. 
 
2. Take the following affirmative action necessary to effe
c-
tuate the policies of the Act. 
 
(a) Rescind and revoke its unlawful TSM grievance
-
arbitration policy. 
 

Neng Moua, Chao Tao Moua,
 
Kham Seng Lee, Chou Yang, 
Hlee Yang, Kao Moua, Charlie Lee, Blong Moua, Vue Pao 
Lee, Chia Vue, Tommy W. Moua, Youa Vang Moua, Por Lee, 
Gerardo Garcia, Chao Hang, Her Vue, Hoe Yang, Mike Moua, 
Rafael Peil, 
and 
Nhia Long Moua full reinstatement to their 
for
mer jobs or, if those jobs no longer exists, to substantially 
equivalent positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed. 
 
(c) Make Neng Moua, Chao Tao Moua, Kham Seng Lee, 
Chou Yang, Hlee Yang, Kao Moua
, Charlie Lee, Blong Moua, 
Vue Pao Lee, Chia Vue, Tommy W. Moua, Youa Vang Moua, 
Por Lee, Gerardo Garcia, Chao Hang, Her Vue, Hoe Yang, 
Mike Moua, Rafael Peil, 
and 
Nhia Long Moua whole for any 
loss of earnings and other benefits suffered as a result of the
 
                                        
                  
 
13
 

one with Hmong em
ployees among its workforce complement, or 
whether there are Hmong
 
speaking employees at its other three facil
i-
ties. I resolve any doubts in this regard in favor of requiring the posting 
of the notice in both the English and Hmong language at the other thr
ee 
facilities.
 
14
 
If no exceptions are filed as provided by Sec. 102.46 of the 

m-
mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-
ed by the Board and all objections to the
m shall be deemed waived for 
all purposes.
 
discrimination against them, in the manner set forth in the re
m-
edy section of the decision. 
 

e-
move from its files any reference to the unlawful discharges, 
and within 3 days thereafter notify the emp
loyees in writing 
that this has been done and that the discharges will not be used 
against them in any way. 
 
(e) Preserve and, within 14 days of a request, or such add
i-
tional time as the Regional Director may allow for good cause 
shown, provide at a reason
able place designated by the Board 
or its agents, all payroll records, social security payment re
c-
ords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 
analyze the amount of backpay 
due under the terms of this Order. 
 
(f) Within 14 days after service by the Region, post at its f
a-
cilities in Minneapolis, Minnesota, Des Plaines, Illinois, Me
m-
phis, Tennessee, and Lenexa, Kansas, copies of the attached 
notic


15
 
in both English and Hmong la
n-
guages. Copies of the notice, on forms provided by the Regio
n-
al Director for Region 18, after being signed by the Respon
d-

d-
ent and maintained fo
r 60 consecutive days in conspicuous 
places including all places where notices to employees are cu
s-
tomarily posted. In addition to physical posting of paper noti
c-
es, the notices shall be distributed electronically, such as by 
email, posting on an intranet 
or an internet site, and/or other 
electronic means, if the Respondent customarily communicates 
with its employees by such means. Reasonable steps shall be 
taken by the Respondent to ensure that the notices are not a
l-
tered, defaced, or covered by any other 
material. In the event 
that, during the pendency of these proceedings, the Respondent 
has gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all cu
rrent employees and 
former employees employed by the Respondent at any time 
since October 26, 2010. 
 
(g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the R
egion attesting to the steps that the 
Respondent has taken to comply. 
 
                                        
                  
 
15
 
If this Order is enforced by a judgment of a United States court of 

a-

g-
ment of 
the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board. 
 
 
